OPINION — AG — ** MILK — REPORTS — DEPARTMENT OF HEALTH ** UNDER 63 O.S. 295.4 [63-295.4] ANY PERSON OR DISTRIBUTOR OR PROCESSOR RECEIVING FLUID MILK SHALL KEEP AN ACCURATE RECORD OF ALL SUCH MILK RECEIVED, SHOWING THE WEIGHT, GRADE, TEST AND SOURCE OF ORIGIN THEREOF, AND MAKE A COMPLETE REPORT OF ALL RECEIPTS OF FLUID MILK TO THE STATE DEPARTMENT OF HEALTH. ** THIS OPINION SET FORTH THE ORIGIN OF THE SUPPLIER OF THE MILK. (GRADE, CONSUMER, REPORT FORM) CITE: 63 O.S. 295.4 [63-295.4] (J. H. JOHNSON)